


Exhibit 10.9

 

THIS SECOND AMENDED AND RESTATED LOAN AGREEMENT (“this Agreement”) dated as of
September 4, 2009 by and between BANK OF AMERICA, N.A. AS SUCCESSOR TO Fleet
National Bank (f/k/a BankBoston, N.A. and The First National Bank of Boston)
(the “Bank”) with its principal address at 100 Federal Street, Boston,
Massachusetts 02110 (the “Bank”); and CHASE CORPORATION, a Massachusetts
corporation with its principal address at 26 Summer Street, Bridgewater,
Massachusetts 02324-2626 (the “Borrower”).  Certain capitalized terms used
herein without definition in the text where utilized are defined in Article 12
hereof.

 

RECITALS

 

A.            The Bank and the Borrower entered into a Loan and Security
Agreement dated on or about April 11, 1991, which was thereafter amended, and as
of October 31, 2001 entered into a First Amended and Restated Loan Agreement (as
amended through the date hereof, the “First Restated Agreement”).

 

B.            The Borrower desires to obtain a $10,000,000 term loan from the
Bank.

 

C.            The Borrower and the Bank wish to amend and restate the First
Restated Agreement to evidence such additional loan and to consolidate prior
changes to the First Restated Agreement.

 

D.            The Bank is willing to provide such term loan as contemplated
above, subject to the terms and conditions of this Agreement.

 

NOW THEREFORE, the parties hereto, intending to be legally bound, and in
consideration of the foregoing and the mutual covenants contained herein, hereby
agree that the First Restated Agreement be, and it hereby is, amended and
restated to read in its entirety (but retaining references to the foregoing
Recitals as follows:

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

 

This Agreement dated as of September 4, 2009 is among Bank of America, N.A. (the
“Bank”) and Chase Corporation, a Massachusetts corporation (the “Borrower”).

 


1.             FACILITY NO. 1  LINE OF CREDIT AMOUNT AND TERMS


 


1.1           LINE OF CREDIT AMOUNT.


 

(a)           During the availability period described below, the Bank will
provide a line of credit to the Borrower.  The amount of the line of credit (the
“Facility No. 1 Commitment”) is Ten Million Dollars ($10,000,000).  The Facility
No. 1 Commitment evidences an Existing line of credit pursuant to a First
Amended and Restated Loan Agreement dated as of October 31, 2001, as amended by
various amendments, the most recent of which is dated February 29, 2008
(collectively, the “2001 Line of Credit Agreement”).

 

1

--------------------------------------------------------------------------------


 

(b)          This is a revolving line of credit.  During the availability
period, the Borrower may repay principal amounts and reborrow them.

 


1.2           AVAILABILITY PERIOD.


 

The line of credit is available between the date of this Agreement and March 31,
2011, or such earlier date as the availability may terminate as provided in this
Agreement (the “Facility No. 1 Expiration Date”).

 

The availability period for this line of credit will be considered renewed if
and only if the Bank has sent to the Borrower a written notice of renewal for
the line of credit (the “Renewal Notice”).  If this line of credit is renewed,
it will continue to be subject to all the terms and conditions set forth in this
Agreement except as modified by the Renewal Notice.  If this line of credit is
renewed, the term “Expiration Date” shall mean the date set forth in the Renewal
Notice as the Expiration Date and the same process for renewal will apply to any
subsequent renewal of this line of credit.

 


1.3           REPAYMENT TERMS.


 

(a)           The Borrower will pay interest on August 31, 2009, and then on the
last day of each month thereafter until payment in full of any principal
outstanding under this facility.  Any interest period for an optional interest
rate (as described below) shall expire no later than the Facility No. 1
Expiration Date.

 

(b)           The Borrower will repay in full any principal, interest or other
charges outstanding under this facility no later than the Facility No. 1
Expiration Date.

 

(c)           The Borrower may prepay the loan in full or in part at any time. 
The prepayment will be applied to the most remote payment of principal due under
this Agreement.

 


1.4           INTEREST RATE.


 

The interest rate is a rate per year equal to the sum of the “LIBOR Daily
Floating Rate” plus 1.25 percentage points.  “LIBOR Daily Floating Rate” means a
fluctuating rate of interest equal to the rate per annum equal to the British
Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as selected by
the Bank from time to time) as determined for each banking day at approximately
11:00 a.m. London time two (2) London Banking Days prior to the date in
question, for U.S. Dollar deposits (for delivery on the first day of such
interest period) with a one month term, as adjusted from time to time in the
Bank’s sole discretion for reserve requirements, deposit insurance assessment
rates and other regulatory costs.  If such rate is not available at such time
for any reason, then the rate for that interest period will be determined by
such alternate method as reasonably selected by the Bank.

 


1.5           OPTIONAL INTEREST RATES.


 

Instead of the interest rate based on the rate stated in the paragraph entitled
“Interest Rate” above, the Borrower may elect the optional interest rates listed
below for this Facility No. 1

 

2

--------------------------------------------------------------------------------


 

during interest periods agreed to by the Bank and the Borrower.  The optional
interest rates shall be subject to the terms and conditions described later in
this Agreement.  Any principal amount bearing interest at an optional rate under
this Agreement is referred to as a “Portion.”  The following optional interest
rates are available:

 

(a)           The LIBOR Rate plus 1.25 percentage points

 

(b)           The Alternate Base Rate (as defined in Article 12 below)

 


1.6           LETTERS OF CREDIT.


 

(a)           Subject to the execution and delivery by the Borrower of a letter
of credit application and any other related documents on the Bank’s customary
forms in effect from time to time (collectively, the “Letter of Credit
Documents”) and in reliance upon the representations and warranties of the
Borrower contained herein, the Bank agrees from time to time until the first to
occur of (i) the Facility No.1 Expiration Date or (ii) the termination of
Facility No.1 pursuant to Article 11, to issue, extend and renew for the account
of the Borrower one or more standby and documentary letters of credit (each
individually, a “Letter of Credit”), in such form as may be requested from time
to time by the borrower and agreed to by the Bank.  In the event and to the
extent that any provision of any Letter of Credit Document shall be inconsistent
with any provision of this Agreement, then the provisions of this Agreement
shall govern.

 

(b)           (i)            The obligation of the Bank to issue, extend or
renew any Letter of Credit hereunder shall be subject to the conditions set
forth in Article 6 below and to the following additional conditions:

 

(A)          Such Letter of Credit shall provide for payment in U.S. Dollars and
shall expire by its terms no later than the earlier to occur of (A) 30 days
prior to the Expiration Date and (B) one year from the date of its issuance;

 

(B)           After giving effect to such issuance, extension or renewal,
(1) the aggregate outstanding principal amount of amounts outstanding under 
this Facility No.1 including all Letters of Credit then outstanding shall not
exceed the Facility No. 1 Commitment and (2) the LC Exposure Amount shall not
exceed $1,000,000;

 

(C)           The form and terms of each Letter of Credit and the related Letter
of Credit Documents shall be acceptable to the Bank; and

 

(D)          Each Letter of Credit shall be issued to support obligations of the
Borrower incurred in the ordinary course of its business.

 

(ii)           Whenever the Borrower desires to have a Letter of Credit issued,
extended or renewed, the Borrower will furnish to the Bank a written application
therefore which shall (A) be received by the Bank not less than three Business
Days prior to the proposed date of issuance, extension or renewal and
(B) specify (1) such proposed date ( which must be a Business Day), (2) the
expiration date of such Letter of Credit, (3) the name and address of the
beneficiary of the Letter of Credit, (4) the amount of such Letter of Credit,
and (5) the purpose and proposed form of such Letter of Credit.  Each Letter of
Credit shall be subject to the International Standby

 

3

--------------------------------------------------------------------------------


 

Practices (1998) and, to the extent not inconsistent therewith, the laws of the
Commonwealth of Massachusetts.

 

(c)           In order to induce the Bank to issue, extend and renew each Letter
of Credit, the Borrower hereby agrees to reimburse or pay to the Bank:

 

(i)            except as otherwise expressly provided in paragraph (ii) below,
on the Business Day immediately following each date that any draft presented
under such Letter of Credit is honored by the Bank or the Bank otherwise makes a
payment with respect thereto, as indicated in the notice thereof from the Bank
to the Borrower (A) the amount paid by the Bank under or with respect to such
Letter of Credit, and (B) the amount of any taxes, fees, charges or other
reasonable costs and expenses whatsoever incurred by the Bank in connection with
any payment made by the Bank under or with respect to such Letter of Credit, and

 

(ii)           Upon the termination of Facility No. 1, or the acceleration of
loans and the LC Draw Obligations in accordance with this Agreement, an amount
equal to the LC Exposure Amount, which amount shall be held by the Bank as cash
collateral for all Letters of Credit and LC Draw Obligations.

 

Interest shall accrue on any and all amounts remaining unpaid by the Borrower
under this §1.6 from the date of any draw under a Letter of Credit until the
Business Day immediately following such draw at the rate specified in §1.4 for
principal outstanding and, thereafter, until payment in full (whether before or
after judgment) at the default rate set forth in §5.6, and shall be payable to
the Bank on demand.

 

(d)           Except as otherwise provided herein, the Borrower may elect to
satisfy any LC Draw Obligation arising under paragraph (c)(i) of this §1.6 by
borrowing from Facility No. 1 in the amount thereof and applying the proceeds
thereto, provided that (i) all conditions to such advance  set forth in
Article 6 shall have been satisfied in full and (ii) after giving effect to such
advance and the application of proceeds thereof, the amounts outstanding under
Facility No. 1 including all outstanding Letters of Credit will not exceed the
Facility No. 1 Commitment.

 

(e)           The Borrower assumes all risks in connection with the Letters of
Credit.  The Borrower’s obligations under this §1.6 shall be absolute and
unconditional under any and all circumstances and irrespective of the occurrence
of any Default or any condition precedent whatsoever or any setoff, counterclaim
or defense to payment which the Borrower may have or have had against the Bank
or any beneficiary of a Letter of Credit.  The Borrower also agrees that the
Bank shall not be responsible for, and the Borrower’s LC Draw Obligations shall
not be affected by, among other things, (i) the validity, genuineness or
enforceability of documents or of any endorsements thereon if believed by the
Bank to be valid, genuine and enforceable, even if such documents should in fact
provide to be in any or all respects invalid, insufficient (provided all such
documents conform on their face), fraudulent or forged, or (ii) any dispute
between or among the Borrower, any of its Subsidiaries, the beneficiary of any
Letter of Credit or any financing institution or other party to which any Letter
of Credit may be transferred or any claims or defenses whatsoever of the
Borrower or any of its Subsidiaries against the beneficiary of any Letter of
Credit or any such transferee.  The Bank shall not be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit
unless caused by the gross negligence, willful misconduct or bad faith of the
Bank.  The Borrower agrees that any action taken or omitted to be taken by the
Bank under or in connection with each Letter of Credit and

 

4

--------------------------------------------------------------------------------


 

the related drafts and documents, if done in good faith without gross negligence
or willful misconduct, shall be binding upon the Borrower and shall not subject
the Bank to any liability.

 

(f)            The Bank shall be entitled to rely, and shall be fully protected
in relying upon, any Letter of Credit, draft, writing, resolution, notice,
consent, certificate, affidavit, letter, telegram, telecopy, telex or teletype
message, statement, order or other document believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person and upon
advise and statements of legal counsel, independent accountants and other
experts selected by the Bank.

 

(g)           In order to induce the Bank to issue, extend and renew each Letter
of Credit which is a standby letter of credit, the Borrower hereby agrees to pay
to the Bank with respect to each such issuance, extension and renewal a fee (in
each case, a “Letter of Credit Fee”) on the stated amount of such Letter of
Credit at a rate per annum equal to 1.25% payable quarterly in arrears on the
last day of each calendar quarter.  In order to induce the Bank to issue or
extend each Letter of Credit which is a documentary letter of credit, the
Borrower hereby agrees to pay to the Bank with respect to each such issuance or
extension the Bank’s then standard fees for documentary letters of credit.  In
addition, the Borrower shall pay to the Bank any and all standard charges
customarily made by the Bank in connection with such issuance, extension or
renewal.

 

1.7  Reduction of Commitment No. 1.  The Borrower may, from time to time, at its
option, subject to the terms and conditions set forth herein, by written notice
to the Bank at least five (5) Business Days prior to the date of the requested
reduction, reduce the amount of Commitment No. 1 by integral multiples of
$500,000.  Any such reduction shall be permanent and irrevocable. 
Simultaneously with any reduction in Commitment No. 1, the Borrower shall pay to
the Bank (i) amounts outstanding under Commitment No. 1 in the aggregate
principal amount necessary to cause the outstanding principal amount outstanding
under Commitment No. 1 (including all outstanding Letters of Credit) to be less
than or equal to the Commitment No. 1 as so reduced and (ii) all amounts owing
to the Bank pursuant to Article 3 below with respect to any LIBOR Loans so
repaid.

 


2.             FACILITY NO. 2 VARIABLE RATE TERM LOAN AMOUNT AND TERMS


 


2.1           LOAN AMOUNT.


 

The Bank agrees to provide a term loan to the Borrower in the amount of Ten
Million Dollars ($10,000,000) (the “Facility No. 2 Commitment”).

 


2.2           AVAILABILITY PERIOD.


 

The loan is available from the Bank on or about the date of this Agreement as a
single disbursement.

 


2.3           REPAYMENT TERMS.


 

(a)           The Borrower will pay interest on the last day of each month
unless an Optional Interest Rate applies.

 

5

--------------------------------------------------------------------------------


 

(b)           The Borrower will repay principal in equal installments of One
Hundred Sixty Six Thousand Six Hundred Sixty Six and 67/100 Dollars
($166,666.67) each, beginning on September 30, 2009, and on the last day of each
month thereafter, and ending on August 31, 2012 (the “Repayment Period”).  In
any event, on the last day of the Repayment Period, the Borrower will repay the
remaining principal balance plus any interest then due.

 

(c)           The Borrower may prepay the loan in full or in part at any time. 
The prepayment will be applied to the most remote payment of principal due under
this Agreement.

 

(d)           Borrower will immediately repay the entire principal balance of
Facility No. 2 of this Agreement, together with interest, any fees (including
any prepayment fees) and any other amounts due thereunder, and not obtain any
further credit thereunder, upon the occurrence of the following event:  Facility
No. 1 of this Agreement as now in effect or as hereafter renewed, amended or
restated (the “Other Credit Facility”), terminates for any reason, including,
without limitation, termination of the Other Credit Facility at the request of
the Borrower, termination resulting from failure by the Bank to renew the Other
Credit Facility, or termination as otherwise provided under the Other Credit
Facility.

 


2.4           INTEREST RATE.


 

The interest rate is a rate per year equal to the sum of the “LIBOR Daily
Floating Rate” plus 1.750 percentage points.  “LIBOR Daily Floating Rate” means
a fluctuating rate of interest equal to the rate per annum equal to the British
Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as selected by
the Bank from time to time) as determined for each banking day at approximately
11:00 a.m. London time two (2) London Banking Days prior to the date in
question, for U.S. Dollar deposits (for delivery on the first day of such
interest period) with a one month term, as adjusted from time to time in the
Bank’s sole discretion for reserve requirements, deposit insurance assessment
rates and other regulatory costs.  If such rate is not available at such time
for any reason, then the rate for that interest period will be determined by
such alternate method as reasonably selected by the Bank.

 


2.5           OPTIONAL INTEREST RATES.


 

Instead of the interest rate based on the rate stated in the paragraph entitled
“Interest Rate” above, the Borrower may elect the optional interest rates listed
below for this Facility No. 2 during interest periods agreed to by the Bank and
the Borrower.  The optional interest rates shall be subject to the terms and
conditions described later in this Agreement.  Any principal amount bearing
interest at an optional rate under this Agreement is referred to as a
“Portion.”  The following optional interest rates are available:

 

(a)           The LIBOR Rate plus 1.75 percentage points.

 

6

--------------------------------------------------------------------------------


 

3.             OPTIONAL INTEREST RATES

 


3.1           OPTIONAL RATES.


 

Each optional interest rate is a rate per year.  Interest for each optional
interest rate will be paid on the last day of each interest period applicable to
such optional interest rate.  No Portion will be converted to a different
interest rate during the applicable interest period.  Upon the occurrence of an
event of default under this Agreement, the Bank may terminate the availability
of optional interest rates for interest periods commencing after the default
occurs.  At the end of any interest period, the interest rate will revert to the
rate stated in the paragraph(s) entitled “Interest Rate” above, unless the
Borrower has designated another optional interest rate for the Portion.

 


3.2           LIBOR RATE.


 

The election of LIBOR Rates shall be subject to the following terms and
requirements:

 

(a)           The interest period during which the LIBOR Rate will be in effect
will be one, two or three months.  The first day of the interest period must be
a day other than a Saturday or a Sunday on which banks are open for business in
New York and London and dealing in offshore dollars (a “LIBOR Banking Day”). 
The last day of the interest period and the actual number of days during the
interest period will be determined by the Bank using the practices of the London
inter-bank market.

 

(b)           Each LIBOR Rate Portion will be for an amount not less than
$250,000 or an integral multiple of $100,000 in excess thereof.  There may be
not more than five (5) LIBOR Rate Portions outstanding at one time for Facility
No. 1 and not more than five (5) LIBOR Rate Portions for Facility No. 2.

 

(c)           The “LIBOR Rate” means the interest rate determined by the
following formula.  (All amounts in the calculation will be determined by the
Bank as of the first day of the interest period.)

 

LIBOR Rate =        London Inter-Bank Offered Rate

    (1.00 - Reserve Percentage)

 

Where,

 

(i)           “London Inter-Bank Offered Rate” means, for any applicable
interest period, the rate per annum equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as selected by the Bank from
time to time) at approximately 11:00 a.m. London time two (2) London Banking
Days before the commencement of the interest period, for U.S. Dollar deposits
(for delivery on the first day of such interest period) with a term equivalent
to such interest period.  If such rate is not available at such time for any
reason, then the rate for that interest period will be determined by such
alternate method as reasonably selected by the Bank.  A “London Banking Day” is
a day on which banks in London are open for business and dealing in offshore
dollars.

 

7

--------------------------------------------------------------------------------


 

(ii)           “Reserve Percentage” means the total of the maximum reserve
percentages for determining the reserves to be maintained by member banks of the
Federal Reserve System for Eurocurrency Liabilities, as defined in Federal
Reserve Board Regulation D, rounded upward to the nearest 1/100 of one percent. 
The percentage will be expressed as a decimal, and will include, but not be
limited to, marginal, emergency, supplemental, special, and other reserve
percentages.

 

(e)           The Borrower shall irrevocably request a LIBOR Rate Portion no
later than 12:00 noon Boston time on the LIBOR Banking Day preceding the day on
which the London Inter-Bank Offered Rate will be set, as specified above.  For
example, if there are no intervening holidays or weekend days in any of the
relevant locations, the request must be made at least three days before the
LIBOR Rate takes effect.

 

(f)            The Bank will have no obligation to accept an election for a
LIBOR Rate Portion if any of the following described events has occurred and is
continuing:

 

(i)            Dollar deposits in the principal amount, and for periods equal to
the interest period, of a LIBOR Rate Portion are not available in the London
inter-bank market; or

 

(ii)           the LIBOR Rate does not accurately reflect the cost of a LIBOR
Rate Portion.

 

(g)           Each prepayment of a LIBOR Rate Portion, whether voluntary, by
reason of acceleration or otherwise, will be accompanied by the amount of
accrued interest on the amount prepaid and a prepayment fee as described below. 
A “prepayment” is a payment of an amount on a date earlier than the scheduled
payment date for such amount as required by this Agreement.

 

(h)           The prepayment fee shall be in an amount sufficient to compensate
the Bank for any loss, cost or expense incurred by it as a result of the
prepayment, including any loss of anticipated profits and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Portion or from fees payable to terminate the deposits from which such
funds were obtained.  The Borrower shall also pay any customary administrative
fees charged by the Bank in connection with the foregoing.  For purposes of this
paragraph, the Bank shall be deemed to have funded each Portion by a matching
deposit or other borrowing in the applicable interbank market, whether or not
such Portion was in fact so funded.

 

3.3.          Alternate Base Rate

 

The Alternate Base Rate is available only as to Facility No. 1.   The term
Alternate Base Rate is defined in Article 12 below.  Interest when measured by
the Alternate Base Rate shall be payable on the first Business Day of each month
and upon expiration or termination of Facility No. 1.

 

8

--------------------------------------------------------------------------------



 


4.             FEES AND EXPENSES


 


4.1           FEES.


 

(a)           Loan Fee.  The Borrower agrees to pay a loan fee in the amount of
Fifty Thousand ($50,000.00) Dollars.  This fee is due on the date of this
Agreement.

 

(b)           Commitment Fee.  The Borrower agrees to pay to the Bank commitment
fees (“Commitment Fees”) with respect to Commitment No.1 on the first day of
each March, June, September and December so long as Commitment No. 1 is in
effect and on the Expiration Date or earlier termination of Commitment No. 1.  
Such Commitment Fees will be payable, based on such daily average unused portion
of Commitment No.1, at a rate per annum of 0.25%, appropriately prorated for any
period of less than a calendar quarter.  As used herein, the term “unused
portion of Commitment No.1”, as determined at any time, means that amount by
which Commitment No. 1 exceeds the sum of (x) the then outstanding aggregate
principal amount of loans outstanding under Commitment no,1 plus (y) the LC
Exposure amount.  The fees described in this Section are in addition to any
balances and fees required by the Bank or any of its affiliates in connection
with any other services now or hereafter made available to the Borrower.

 

(c)           Waiver Fee.  If the Bank, at its discretion, agrees to waive or
amend any terms of this Agreement, the Borrower will, at the Bank’s option, pay
the Bank a fee for each waiver or amendment in an amount advised by the Bank at
the time the Borrower requests the waiver or amendment.  Nothing in this
paragraph shall imply that the Bank is obligated to agree to any waiver or
amendment requested by the Borrower.  The Bank may impose additional
requirements as a condition to any waiver or amendment.

 

(d)           Late Fee.  To the extent permitted by law, the Borrower agrees to
pay a late fee in an amount not to exceed four percent (4%) of any payment that
is more than fifteen (15) days late.  The imposition and payment of a late fee
shall not constitute a waiver of the Bank’s rights with respect to the default.

 


4.2           EXPENSES.


 

The Borrower agrees to immediately repay the Bank for expenses that include, but
are not limited to, filing, recording and search fees, appraisal fees, title
report fees, and documentation fees.

 


4.3           REIMBURSEMENT COSTS.


 

(a)           The Borrower agrees to reimburse the Bank for any expenses it
incurs in the preparation of this Agreement and any agreement or instrument
required by this Agreement.  Expenses include, but are not limited to,
reasonable attorneys’ fees, including any allocated costs of the Bank’s in-house
counsel to the extent permitted by applicable law.

 

9

--------------------------------------------------------------------------------



 


5.             DISBURSEMENTS, PAYMENTS AND COSTS


 


5.1           DISBURSEMENTS AND PAYMENTS.


 

(a)           Each payment by the Borrower will be made in U.S. Dollars and
immediately available funds by debit to a deposit account, as described in this
Agreement or otherwise authorized by the Borrower.  For payments not made by
direct debit, payments will be made by mail to the address shown on the
Borrower’s statement or at one of the Bank’s banking centers in the United
States, or by such other method as may be permitted by the Bank.

 

(b)           The Bank may honor instructions for advances or repayments given
by the Borrower (if an individual), or by any one of the individuals authorized
to sign loan agreements on behalf of the Borrower, or any other individual
designated by any one of such authorized signers (each an “Authorized
Individual”).

 

(c)           For any payment under this Agreement made by debit to a deposit
account, the Borrower will maintain sufficient immediately available funds in
the deposit account to cover each debit.  If there are insufficient immediately
available funds in the deposit account on the date the Bank enters any such
debit authorized by this Agreement, the Bank may reverse the debit.

 

(d)           Each disbursement by the Bank and each payment by the Borrower
will be evidenced by records kept by the Bank.  In addition, the Bank may, at
its discretion, require the Borrower to sign one or more promissory notes.

 

(e)           Prior to the date each payment of principal and interest and any
fees from the Borrower becomes due (the “Due Date”), the Bank will mail to the
Borrower a statement of the amounts that will be due on that Due Date (the
“Billed Amount”).  The calculations in the bill will be made on the assumption
that no new extensions of credit or payments will be made between the date of
the billing statement and the Due Date, and that there will be no changes in the
applicable interest rate.  If the Billed Amount differs from the actual amount
due on the Due Date (the “Accrued Amount”), the discrepancy will be treated as
follows:

 

(i)            If the Billed Amount is less than the Accrued Amount, the Billed
Amount for the following Due Date will be increased by the amount of the
discrepancy.  The Borrower will not be in default by reason of any such
discrepancy.

 

(ii)           If the Billed Amount is more than the Accrued Amount, the Billed
Amount for the following Due Date will be decreased by the amount of the
discrepancy.

 

Regardless of any such discrepancy, interest will continue to accrue based on
the actual amount of principal outstanding without compounding.  The Bank will
not pay the Borrower interest on any overpayment.

 

10

--------------------------------------------------------------------------------


 


5.2           TELEPHONE AND TELEFAX AUTHORIZATION.

 

(a)           The Bank may honor telephone or telefax instructions for advances
or repayments or for the designation of optional interest rates and telefax
requests for the issuance of letters of credit given, or purported to be given,
by any one of the Authorized Individuals.

 

(b)           Advances will be deposited in and repayments will be withdrawn
from Account Number 50327504 owned by Borrower, or such other of the Borrower’s
accounts with the Bank as designated in writing by the Borrower.

 

(c)           The Borrower will indemnify and hold the Bank harmless from all
liability, loss, and costs in connection with any act resulting from telephone
or telefax instructions the Bank reasonably believes are made by any Authorized
Individual.  This paragraph will survive this Agreement’s termination, and will
benefit the Bank and its officers, employees, and agents.

 

(d)           On or about the date hereof the parties have executed the Bank’s
Autoborrow Agreement.  Nothing herein contained shall be deemed to supersede the
terms and provisions of the Auto-Borrow Agreement.

 


5.3           DIRECT DEBIT.


 

(a)           The Borrower agrees that on the Due Date the Bank will debit the
Billed Amount from deposit account number 50327504 owned by Borrower, or such
other of the Borrower’s accounts with the Bank as designated in writing by the
Borrower (the “Designated Account”).

 


5.4           BANKING DAYS.


 

Unless otherwise provided in this Agreement, a banking day is a day other than a
Saturday, Sunday or other day on which commercial banks are authorized to close,
or are in fact closed, in the state where the Bank’s lending office is located,
and, if such day relates to amounts bearing interest at an offshore rate (if
any), means any such day on which dealings in dollar deposits are conducted
among banks in the offshore dollar interbank market.  All payments and
disbursements which would be due on a day which is not a banking day will be due
on the next banking day.  All payments received on a day which is not a banking
day will be applied to the credit on the next banking day.

 


5.5           INTEREST CALCULATION.


 

Except as otherwise stated in this Agreement, all interest and fees, if any,
will be computed on the basis of a 360-day year and the actual number of days
elapsed.  This results in more interest or a higher fee than if a 365-day year
is used.  Installments of principal which are not paid when due under this
Agreement shall continue to bear interest until paid.

 


5.6           DEFAULT RATE.


 

Upon the occurrence of any default or after maturity or after judgment has been
rendered on any obligation under this Agreement, all amounts outstanding under
this Agreement, including any interest, fees, or costs which are not paid when
due, will at the option of the Bank bear interest at

 

11

--------------------------------------------------------------------------------


 

a rate which is 4.0 percentage point(s) higher than the rate of interest
otherwise provided under this Agreement.  This may result in compounding of
interest.  This will not constitute a waiver of any default.

 


5.7           TAXES.


 

If any payments to the Bank under this Agreement are made from outside the
United States, the Borrower will not deduct any foreign taxes from any payments
it makes to the Bank.  If any such taxes are imposed on any payments made by the
Borrower (including payments under this paragraph), the Borrower will pay the
taxes and will also pay to the Bank, at the time interest is paid, any
additional amount which the Bank specifies by Bank Certificate  as necessary to
preserve the after-tax yield the Bank would have received if such taxes had not
been imposed.  The Borrower will confirm that it has paid the taxes by giving
the Bank official tax receipts (or notarized copies) within thirty (30) days
after the due date.

 


6.             CONDITIONS


 

Before the Bank is required to extend any credit to the Borrower under Facility
No. 2, it must receive any documents and other items it may reasonably require,
in form and content acceptable to the Bank, including any items specifically
listed below.

 


6.1           AUTHORIZATIONS.


 

If the Borrower or any guarantor is anything other than a natural person,
evidence that the execution, delivery and performance by the Borrower and/or
such guarantor of this Agreement and any instrument or agreement required under
this Agreement have been duly authorized.

 


6.2           GOVERNING DOCUMENTS.


 

If required by the Bank, a copy of the Borrower’s organizational documents.

 


6.3           GUARANTIES.


 

Guaranty signed by each of the Guarantors.

 


6.4           ABSENCE OF LIENS.


 

Evidence satisfactory to the Bank that there are no liens or encumbrances on
assets of the Borrower or any Guarantor except those that have been approved by
the Bank in writing.

 


6.5           PAYMENT OF FEES.


 

Payment of all fees and other amounts due and owing to the Bank, including
without limitation payment of all accrued and unpaid expenses incurred by the
Bank as required by the paragraph entitled “Reimbursement Costs.”

 

12

--------------------------------------------------------------------------------


 


6.6           GOOD STANDING.

 

Certificates of good standing for the Borrower and each Guarantor from its state
of formation and from any other state in which the Borrower or such Guarantor is
required to qualify to conduct its business.

 


6.7           LEGAL OPINION.


 

A written opinion from Hughes & Associates, the Borrower’s legal counsel,
covering such matters as the Bank may require.  The terms of the opinion must be
acceptable to the Bank.

 


6.8           INSURANCE.


 

Evidence of insurance coverage, as required in the “Covenants” section of this
Agreement.

 


6.9           OTHER REQUIRED DOCUMENTATION.  SUBMISSION TO THE BANK OF THE
DEFINITIVE PURCHASE AGREEMENT RELATING TO THE PURCHASE OF ALL OF THE CAPITAL
STOCK OF C.I.M, INDUSTRIES, INC., A NEW HAMPSHIRE CORPORATION, TOGETHER WITH
SUCH OTHER DOCUMENTS AS THE BANK OR ITS COUNSEL MAY REQUIRE.


 


7.             REPRESENTATIONS AND WARRANTIES


 

When the Borrower signs this Agreement, and until the Bank is repaid in full,
the Borrower makes the following representations and warranties.  Each request
for an extension of credit constitutes a renewal of these representations and
warranties as of the date of the request.

 


7.1           FORMATION.


 

The Borrower and each Guarantor has been duly formed and existing under the laws
of the state or other jurisdiction where organized.

 


7.2           AUTHORIZATION.


 

This Agreement, and any instrument or agreement required hereunder, are within
the Borrower’s and the respective Guarantor’s powers, have been duly authorized,
and do not conflict with any of its organizational papers.

 


7.3           ENFORCEABLE AGREEMENT.


 

This Agreement is a legal, valid and binding agreement of the Borrower,
enforceable against the Borrower in accordance with its terms, and any
instrument or agreement required hereunder, when executed and delivered, will be
similarly legal, valid, binding and enforceable against the Borrower or as it
may appear to be a party thereto, each Guarantor.

 


7.4           GOOD STANDING.


 

In each state in which the Borrower or any Guarantor does business, it is
properly licensed, in good standing, and, where required, in compliance with
fictitious name statutes.

 

13

--------------------------------------------------------------------------------


 


7.5                                 NO CONFLICTS.


 

This Agreement does not conflict with any law, agreement, or obligation by which
the Borrower or any Guarantor is bound.

 


7.6                                 FINANCIAL INFORMATION.


 

All financial and other information that has been or will be supplied to the
Bank is sufficiently complete to give the Bank accurate knowledge of the
Borrower’s consolidated and consolidating financial condition, including all
material contingent liabilities.  Since the date of the most recent financial
statement provided to the Bank, there has been no material adverse change in the
business condition (financial or otherwise), operations, properties or prospects
of the Borrower or its subsidiaries, individually or collectively.

 


7.7                                 LAWSUITS.


 

There is no lawsuit, tax claim or other dispute pending or threatened against
the Borrower or any Guarantor which, if lost, would impair the Borrower’s or
such Guarantor’s financial condition or ability to repay the loans under
Facility No. 1 or Facility No.2, except as have been disclosed in writing to the
Bank.

 


7.8                                 PERMITS, FRANCHISES.


 

The Borrower and each Guarantor possesses all permits, memberships, franchises,
contracts and licenses required and all trademark rights, trade name rights,
patent rights, copyrights, and fictitious name rights necessary to enable it to
conduct the business in which it is now engaged.

 


7.9                                 OTHER OBLIGATIONS.


 

Neither the Borrower nor any Guarantor is in default on any obligation for
borrowed money, any purchase money obligation or any other material lease,
commitment, contract, instrument or obligation, except as have been disclosed in
writing to the Bank.

 


7.10                           TAX MATTERS.


 

Neither the Borrower nor any Guarantor has knowledge of any pending assessments
or adjustments of its income tax for any year and all taxes due have been paid,
except as have been disclosed in writing to the Bank.

 


7.11                           NO EVENT OF DEFAULT.


 

There is no event which is, or with notice or lapse of time or both would be, a
default under this Agreement.

 


7.12                           INSURANCE.


 

The Borrower has obtained, and maintained in effect, the insurance coverage
required in the “Covenants” section of this Agreement.

 

14

--------------------------------------------------------------------------------


 


7.13                           ERISA PLANS.


 

(a)                                  Each Plan (other than a multiemployer plan)
is in compliance in all material respects with the applicable provisions of
ERISA, the Code and other federal or state law.  Each Plan has received a
favorable determination letter from the IRS and to the best knowledge of the
Borrower, nothing has occurred which would cause the loss of such
qualification.  The Borrower has fulfilled its obligations, if any, under the
minimum funding standards of ERISA and the Code with respect to each Plan, and
has not incurred any liability with respect to any Plan under Title IV of ERISA.

 

(b)                                 There are no claims, lawsuits or actions
(including by any governmental authority), and there has been no prohibited
transaction or violation of the fiduciary responsibility rules, with respect to
any Plan which has resulted or could reasonably be expected to result in a
material adverse effect.

 

(c)                                  With respect to any Plan subject to Title
IV of ERISA:

 

(i)                                     No reportable event has occurred under
Section 4043(c) of ERISA for which the PBGC requires 30-day notice.

 

(ii)                                  No action by the Borrower or any ERISA
Affiliate to terminate or withdraw from any Plan has been taken and no notice of
intent to terminate a Plan has been filed under Section 4041 of ERISA.

 

(iii)                               No termination proceeding has been commenced
with respect to a Plan under Section 4042 of ERISA, and no event has occurred or
condition exists which might constitute grounds for the commencement of such a
proceeding.

 

(d)                                 The following terms have the meanings
indicated for purposes of this Agreement:

 

(i)                                     “Code” means the Internal Revenue Code
of 1986, as amended from time to time.

 

(ii)                                  “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended from time to time.

 

(iii)                               “ERISA Affiliate” means any trade or
business (whether or not incorporated) under common control with the Borrower
within the meaning of Section 414(b) or (c) of the Code.

 

(iv)                              “PBGC” means the Pension Benefit Guaranty
Corporation.

 

(v)                                 “Plan” means a pension, profit-sharing, or
stock bonus plan intended to qualify under Section 401(a) of the Code,
maintained or contributed to by the Borrower or any ERISA Affiliate, including
any multiemployer plan within the meaning of Section 4001(a)(3) of ERISA.

 

15

--------------------------------------------------------------------------------



 


7.14                           LOCATION OF BORROWER.


 

The place of business of the Borrower (or, if the Borrower has more than one
place of business, its chief executive office) is located at the address listed
on the signature page of this Agreement.

 


8.                                      AFFIRMATIVE COVENANTS


 

The Borrower agrees, so long as credit is available under this Agreement and
until the Bank is repaid in full:

 


8.1                                 USE OF PROCEEDS.


 

To use the proceeds of Facility No. 1 only for working capital, general
corporate purposes, Letters Of Credit, and capital expenditures, and to use
Facility No. 2 only for financing of the acquisition of the capital stock of
C.I.M Industries, Inc..

 

8.2.          Legal Existence; Qualification; Compliance.  The Borrower will
maintain (and will cause each Subsidiary of the Borrower to maintain) its
corporate existence and good standing in the jurisdiction of its formation.  The
Borrower will qualify to do business and will remain qualified and in good
standing (and the Borrower will cause each Subsidiary of the Borrower to qualify
and remain qualified and in good standing) in each other jurisdiction where the
failure so to qualify could (singly or in the aggregate with all other such
failures) have a Material Adverse Effect.  The Borrower will comply in all
material respects with (and will cause each Subsidiary of the Borrower to comply
with) its charter documents and by-laws.  The Borrower will comply with (and
will cause each Subsidiary of the Borrower to comply with) all applicable laws,
rules and regulations (including, without limitation, ERISA and those relating
to environmental protection) other than (a) laws, rules or regulations the
validity or applicability of which the Borrower or such Subsidiary shall be
contesting in good faith by proceedings which serve as a matter of law to stay
the enforcement thereof and (b) those laws, rules and regulations to failure to
comply with any of which could not (singly or in the aggregate) have a Material
Adverse Effect.

 

8.3.          Maintenance of Property; Insurance.  Subject to §9.8, the Borrower
will maintain and preserve (and will cause each Subsidiary of the Borrower to
maintain and preserve) all of its properties in good working order and
condition, making all necessary repairs thereto and replacements thereof.  The
Borrower will maintain (and will cause each of its Subsidiaries to maintain)
insurance with respect to its property and business against such liabilities,
casualties and contingencies and of such types and in such amounts as shall be
reasonably satisfactory to the Bank from time to time and in any event all such
insurance as may from time to time be customary for companies conducting a
business similar to that of the Borrower in similar locales.

 

8.4.          Payment of Taxes and Charges.  The Borrower will pay and discharge
(and will cause each Subsidiary of the Borrower to pay and discharge) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or property, including, without limitation, taxes, assessments, charges
or levies relating to real and personal property, franchises, income,
unemployment, old age benefits, withholding, or sales or use, prior to the date
on which penalties would attach thereto, and all lawful claims (whether for any
of the foregoing or otherwise) which, if unpaid, might give rise to a lien upon
any property of the Borrower or any such

 

16

--------------------------------------------------------------------------------


 

Subsidiary, except any of the foregoing which is being contested in good faith
and by appropriate proceedings which serve as a matter of law to stay the
enforcement thereof and for which the Borrower has established and is
maintaining adequate reserves.  The Borrower will maintain in full force and
effect, and comply with the terms and conditions of, all permits, permissions
and licenses necessary or desirable for its business.

 

8.5.          Accounts.  The Borrower will maintain its principal depository and
operating accounts with the Bank.

 

8.6.          Conduct of Business.  The Borrower will conduct, in the ordinary
course, the business in which it is presently engaged.  The Borrower will not,
without the prior written consent of the Bank, directly or indirectly (itself or
through any Subsidiary) enter into any other lines of business, businesses or
ventures which are not reasonably related to the business in which the Borrower
is presently engaged.

 

8.7.          Reporting Requirements.  The Borrower will furnish to the Bank:

 

(a)           Within 90 days after the end of each fiscal year of the Borrower,
a copy of the annual audit report for such fiscal year for the Borrower,
including therein consolidated balance sheets of the Borrower and Subsidiaries
as at the end of such fiscal year and related consolidated statements of income,
stockholders’ equity and cash flow for the fiscal year then ended.  The annual
consolidated financial statements shall be certified by independent public
accountants selected by the Borrower and reasonably acceptable to the Bank
(which acceptable accountants shall include PricewaterhouseCoopers) such
certification to be in such form as is generally recognized as “unqualified”. 
The Borrower will also deliver to the Bank, within 90 days following the end of
each fiscal year, an annual budget for the following year (including balance
sheet and income statement projections) for the Borrower, prepared by the
Borrower’s management and approved by the Borrower’s Board of Directors, such
budget to be in such detail as is reasonably satisfactory to the Bank.

 

(b)           Within 45 days after the end of each fiscal quarter of the
Borrower, consolidated balance sheets of the Borrower and Subsidiaries and
related consolidated statements of income and cash flow, unaudited but prepared
in accordance with generally accepted accounting principles consistently applied
fairly presenting the financial condition of the Borrower and Subsidiaries as at
the dates thereof and for the periods covered thereby (except that such
quarterly statements need not contain notes to the financial statements) and
certified as complete by the chief financial officer of the Borrower, such
balance sheets to be as at the end of such fiscal quarter and such statements of
income and cash flow to be for such fiscal quarter and for the fiscal year to
date, in each case together with a comparison to the results for the
corresponding fiscal period of the immediately prior fiscal year.

 

(c)           At the time of delivery of each annual or quarterly report or
financial statement of the Borrower, a certificate executed by the chief
financial officer of the Borrower stating that he or she has reviewed this
Agreement and the other Loan Documents and has no knowledge of any Event of
Default or, if he or she has such knowledge, specifying each such Event of
Default and the nature thereof.  Each such certificate given as at the end of
any fiscal quarter of the Borrower will set forth the calculations necessary to
evidence compliance with §§8.8-8.9.

 

17

--------------------------------------------------------------------------------


 

(d)           As soon as possible and in any event within five days after the
Borrower has actual knowledge of the occurrence of any Default or Event of
Default, the statement of the Borrower setting forth details of each such
Default or Event of Default and the action which the Borrower proposes to take
with respect thereto.

 

(e)           Promptly after receipt, a copy of all audits or reports submitted
to any Company by independent public accountants in connection with any annual
special or interim audit of the books and records of such Company prepared by
such accountants and any “management letter” prepared by such accountants.

 

(f)            Promptly after the commencement thereof, notice of all actions,
suits and proceedings before any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, to which the
Borrower or any Subsidiary of the Borrower is a party.

 

(g)           Promptly upon request, such other information respecting the
financial condition, operations and prospects of the Borrower or any Subsidiary
as the Bank may from time to time reasonably request.

 

8.8.          Total Liabilities to Tangible Net Worth Ratio.  The Borrower
shall, at the end of each of its fiscal quarters, maintain a ratio of Total
Liabilities to Tangible Net Worth not exceeding 2.00:1.00.

 

8.9           Debt Service Coverage Ratio.  For the  twelve month period ending
on each May 31, August 31, November 30 and February 28(29), the Borrower will
not permit the ratio of Operating Cash Flow to Debt Service to be less than
1.25:1.00.

 

8.10         Books and Records; Inspections.  The Borrower will maintain (and
will cause each of its Subsidiaries to maintain) complete and accurate books,
records and accounts which will at all time accurately and fairly reflect all of
its transactions in accordance with generally accepted accounting principles
consistently applied.  The Borrower will, at any reasonable time and from time
to time upon reasonable notice and during normal business hours (and without any
necessity for notice following the occurrence of an Event of Default), permit
the Bank, and any agent or representatives thereof, to examine and make copies
of and take abstracts from the records and books of account of, and visit the
properties of the Borrower and its Subsidiaries, and to discuss its affairs,
finances and accounts with its officers, directors and/or independent
accountants, all of whom are hereby authorized and directed to cooperate with
the Bank in carrying out the intent of this §8.10.  Each financial statement of
the Borrower hereafter delivered pursuant to this Agreement will be complete and
accurate and will fairly present the financial condition of the Borrower as at
the date thereof and for the periods covered thereby; provided, as to interim
statements, that footnotes and the information normally contained therein are
not included and that such statements are subject to year-end adjustments.

 

 

18

--------------------------------------------------------------------------------


 

9.             NEGATIVE COVENANTS

 

Without limitation of any other covenants and agreements contained herein or
elsewhere, the Borrower agrees that so long as any Commitment under this
Agreement is in effect, or any loan, Letter of Credit  or other obligations of
the Borrower shall be outstanding:

 

9.1.          Indebtedness.  The Borrower will not create, incur, assume or
suffer to exist any Indebtedness (nor allow any of its Subsidiaries to create,
incur, assume or suffer to exist any Indebtedness), except for:

 

(a)           Indebtedness owed to the Bank;

 

(b)           Indebtedness of the Borrower or any Subsidiary for taxes,
assessments and governmental charges or levies not yet due and payable;

 

(c)           unsecured current liabilities of the Borrower or any Subsidiary
(other than for money borrowed or for purchase money Indebtedness with respect
to fixed assets) incurred upon customary terms in the ordinary course of
business;

 

(d)           purchase money Indebtedness (including, without limitation,
Capital Lease Obligations) hereafter incurred to equipment vendors, equipment
lessor and other Persons providing purchase money financing to the Borrower for
new equipment purchased or leased by the Borrower after the date hereof for use
in the Borrower’s business; provided that the Indebtedness permitted under this
clause (d) of this §9.1 will not exceed $500,000 in the aggregate outstanding at
any one time;

 

(e)           other Indebtedness (not described in any of clauses (a)-(d) above)
existing at the date hereof, but only to the extent set forth as item 9.1 of the
attached Disclosure Schedule;

 

(f)            any guaranties or other contingent liabilities expressly
permitted pursuant to §9.3; and

 

(g)           Any Synthetic Lease, so long as the Bank has previously approved
the terms thereof in writing.

 

9.2.          Liens.  The Borrower will not create, incur, assume of suffer to
exist (nor allow any of its Subsidiaries to create, incur, assume or suffer to
exist) any mortgage, deed of trust, pledge, lien, security interest, or other
charge or encumbrance (including the lien or retained security title of a
conditional vendor) of any nature (collectively, “Liens”), upon or with respect
to any of its property or assets, now owned or hereafter acquired (including,
without limitation, any trustee process affecting any account of the Borrower
with the Bank), except that the foregoing restrictions shall not apply to:

 

(a)           Liens for taxes, assessments or governmental charges or levies on
property of the Borrower or any of its Subsidiaries if the same shall not at the
time be delinquent or thereafter can be paid without interest or penalty or are
being contested in good faith and by appropriate proceedings which serve as a
matter of law to stay any enforcement thereof and as to which adequate reserves
are maintained;

 

(b)           Liens imposed by law, such as carriers’, warehousemen’s and
mechanics’ liens and other similar Liens arising in the ordinary course of
business for sums not yet due or which are being contested in good faith and by
appropriate proceedings which serve as a matter of law to stay the enforcement
thereof and as to which adequate reserves are maintained;

 

19

--------------------------------------------------------------------------------


 

(c)           pledges or deposits under workmen’s compensation laws,
unemployment insurance, social security, retirement benefits or similar
legislation;

 

(d)           Liens in favor of the Bank;

 

(e)           Liens in favor of equipment vendors, equipment lessors and other
Persons securing any purchase money Indebtedness permitted by clause (d) of
§9.1; provided that no such Lien will extend to any property of the Borrower
other than the specific items of equipment financed;

 

(f)            rights of the licensee under any commercially reasonable license
of technology or other intellectual property given by the Borrower to any of the
Borrower’s customers in the ordinary course of its business;

 

(g)           refinancings, renewals or extensions of any of the foregoing
Liens; provided, however, that no such refinanced, renewed or extended Lien at
any time will extend to any property of any property of any Borrower or any
Subsidiary other than the specific assets previously subject to such Liens;

 

(h)           easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business that, in the aggregate,
do not in any case materially detract from the value of the property subject
thereto or materially interfere in the ordinary conduct of the business of the
Borrower or any of its Subsidiaries.

 

(i)            other Liens existing at the date hereof, but only to the extent
and with the relative priorities set forth on item 9.2 of the attached
Disclosure Schedule.

 

9.3.          Guaranties.  The Borrower will not, without the prior written
consent of the Bank, assume, guarantee, endorse or otherwise become directly or
contingently liable (including, without limitation, liable by way of agreement,
contingent or otherwise, to purchase, to provide funds for payment, to supply
funds to or otherwise invest in any debtor or otherwise to assure any creditor
against loss) (and will not permit any of its Subsidiaries so to assume,
guaranty or become directly or contingently liable) in connection with any
indebtedness of any other Person, except (a) guaranties by endorsement for
deposit or collection in the ordinary course of business, and (b) guaranties
existing at the date hereof and described on item 9.3 of the attached Disclosure
Schedule.

 

9.4.          Loans and Advances.  The Borrower will not make (and will not
permit any Subsidiary to make) any loans or advances to any Person, including,
without limitation, the Borrower’s directors, officers and employees, except
(a) as described on item 4.4 of the attached Disclosure Schedule, (b) so long as
no Default then exists, Affiliate Loans, (c)  advances to such directors,
officers or employees with respect to expenses incurred by them in the ordinary
course of their duties and advances against salary, all of which loans and
advances under this clause (c) will not exceed, in the aggregate, $100,000
outstanding at any one time, and (d) advances for security deposits.

 

20

--------------------------------------------------------------------------------


 

9.5.          Subsidiaries; Acquisitions.  Other than the acquisition
concurrently herewith of all of the capital stock of C.I.M. Industries, Inc.,
which acquisition is expressly permitted, the Borrower will not, without the
prior written consent of the Bank, make (and will not permit any Subsidiary to
make) any acquisition of all or substantially all of the stock or other Equity
Interest of any other Person or of all or substantially all of the assets of any
other Person, other than, any acquisition the purchase price for which does not
exceed $1,000,000.  The Borrower will not become a partner in any partnership or
limited liability company.  The Borrower will promptly inform the Bank if it
forms any Subsidiaries after the date of this Agreement.

 

9.6.          Merger.  The Borrower will not, without the prior written consent
of the Bank, merge or consolidate with any Person, or sell, lease, transfer or
otherwise dispose of (whether in one or more transactions) any material portion
of its assets (including, without limitation, any material portion of its
intellectual property), other than (a) in a sale of inventory in the ordinary
course; and (b) licensing of any of its intellectual property in the ordinary
course of Borrower’s business to another Person on commercially reasonable
terms.

 

9.7.          Affiliate Transactions.  Except for transactions described on item
9.7 of the attached Disclosure Schedule, the Borrower will not, without the
prior written consent of the Bank, enter into any transaction, including,
without limitation, the purchase, sale or exchange of any property or the
rendering of any service, with any Affiliate of the Borrower, except in the
ordinary course and pursuant to the reasonable requirements of the Borrower’s
business and upon fair and reasonable terms no less favorable to the Borrower
than would be obtained in a comparable arms’-length transaction with any Person
not an Affiliate; provided that nothing in this §9.7 shall be deemed to restrict
the payment of salary or other similar payments to any officer or director of
the Borrower at a level consistent with the salary and other payments being paid
at the date of this Agreement and heretofore disclosed in writing to the Bank,
nor to prevent the hiring of additional officers at a salary level consistent
with industry practice, nor to prevent reasonable periodic increases in salary
or benefits.

 

9.8.          Change of Structure, etc.  The Borrower will not change its
corporate name or legal structure, nor will the Borrower change its fiscal year
or materially change its methods of financial reporting unless, in each
instance, prior written notice of such change is given to the Bank and prior to
such change the Borrower enters into amendments to this Agreement in form and
substance reasonably satisfactory to the Bank in order to preserve unimpaired
the rights of the Bank and the obligations of the Borrower hereunder.

 

9.9.          Hazardous Waste.  Except as provided below, the Borrower will not
dispose of or suffer or permit to exist any hazardous material or oil on any
site or vessel owned, occupied or operated by the Borrower or any Subsidiary of
the Borrower, nor shall the Borrower store (or permit any Subsidiary to store)
on any site or vessel owned, occupied or operated by the Borrower or any such
Subsidiary, or transport or arrange the transport of, any hazardous material or
oil (the terms “hazardous material”, “oil” and “vessel”, respectively, being
used herein with the meanings given those terms in Mass. Gen. Laws. Ch. 21E or
any comparable terms in any comparable

 

21

--------------------------------------------------------------------------------


 

statute in effect in any other relevant jurisdiction).  The Borrower shall
provide the Bank with written notice of (i) the intended storage or transport of
any hazardous material or oil by the Borrower or any Subsidiary of the Borrower,
(ii) any potential or known release or threat of release of any hazardous
material or oil at or from any site or vessel owned, occupied or operated by the
Borrower or any Subsidiary of the Borrower, and (iii) any incurrence of any
expense or loss by any government or governmental authority in connection with
the assessment, containment or removal of any hazardous material or oil for
which expense or loss the Borrower or any Subsidiary of the Borrower may be
liable.  Notwithstanding the foregoing, the Borrower and its Subsidiaries may
use, store and transport, and need not notify the Bank of the use, storage or
transportation of, (x) oil in reasonable quantities, as fuel for heating of
their respective facilities or for vehicles or machinery used in the ordinary
course of their respective businesses and (y) hazardous materials that are
solvents, cleaning agents or other materials used in the ordinary course of the
respective business operations of the Borrower and its Subsidiaries in
reasonable quantities, as long as in any case the Borrower of the Subsidiary
concerned (as the case may be) has obtained and maintains in effect any
necessary governmental permits, licenses and approvals, complies with all
requirements of applicable federal, state and local law relating to such use,
storage or transportation, follows the protective and safety procedures that a
prudent businessperson conducting a business the same as or similar t o that of
the Borrower or such Subsidiary (as the case may be) would follow, and disposes
of such materials (not consumed in the ordinary course) only through licensed
providers of hazardous waste removal services.

 

9.10.        No Margin Stock.  No proceeds of any Loan shall be used directly or
indirectly to purchase or carry any margin security.

 

9.11.        Negative Pledges.  The Borrower will not enter into (and will not
permit any of its Subsidiaries to enter into) any agreement, amendment or
arrangement (excluding this Agreement or any other Loan Document) prohibiting or
restricting (a) such Person from amending or otherwise modifying this Agreement
or any other Loan Document, (b) the creation or assumption of any Liens upon its
properties, revenues or assets, whether now owned or hereafter acquired or
(c) the ability of any such Person to make any payment or distribution, directly
or indirectly, to the Borrower.

 


10.           DEFAULT AND REMEDIES


 

If any of the following events of default occurs, the Bank may do one or more of
the following: declare the Borrower in default, stop making any additional
credit available to the Borrower, and require the Borrower to repay its entire
debt immediately and without prior notice.  If an event which, with notice or
the passage of time, will constitute an event of default has occurred and is
continuing, the Bank has no obligation to make advances or extend additional
credit under this Agreement.  In addition, if any event of default occurs, the
Bank shall have all rights, powers and remedies available under any instruments
and agreements required by or executed in connection with this Agreement, as
well as all rights and remedies available at law or in equity.  If an event of
default occurs under the paragraph entitled “Bankruptcy,” below, with respect to
the Borrower, then the entire debt outstanding under this Agreement will
automatically be due immediately.  The occurrence of any one of the following
events shall constitute an Event of Default hereunder:

 

22

--------------------------------------------------------------------------------


 

(a)           The Borrower shall (i) fail to make any payment of interest within
five (5) days of the date when due or (ii) fail to make any payment of principal
hereunder or under any LC Draw Obligation on or before the date when due; or

 

(b)           Any representation or warranty of the Borrower contained herein
shall at any time prove to have been incorrect in any material respect when made
or any representation or warranty made by the Borrower in connection with any
Loan or Letter of Credit shall at any time prove to have been incorrect in any
material respect when made; or

 

(c)           The Borrower shall default in the performance or observance of any
agreement or obligation under §§8.2, 8.7, 8.8, 8.9 and 8.10 or any provision of
Article 9 hereof; or

 

(d)           The Borrower shall default in the performance of any other term,
covenant or agreement contained in this Agreement and such default shall
continue unremedied for 30 days after written notice thereof shall have been
given to the Borrower, or

 

(e)           Any default on the part of the Borrower or any Subsidiary of the
Borrower shall exist, and shall remain unwaived or uncured beyond the expiration
of any applicable notice and/or grace period, under any other contract,
agreement or undertaking now existing or hereafter entered into with or for the
benefit of the Bank (or any affiliate of the Bank), including without
limitation, Swap Contract; or

 

(f)            Any other Indebtedness of the Borrower or any Subsidiary of the
borrower for borrowed money or representing the deferred purchase price of the
property in excess of $500,000 in aggregate principal amount or with respect to
any instrument evidencing, guaranteeing, securing or otherwise relating to any
such Indebtedness shall have been declared to be due and payable prior to its
stated maturity or shall not have been paid at the stated maturity thereof; or

 

(g)           The Borrower shall be dissolved , or the Borrower or any
Subsidiary of the Borrower shall become insolvent or bankrupt or shall cease
paying its debts as they mature or shall make an assignment for the benefit of
creditors, or a trustee, receiver or liquidator shall be appointed for the
Borrower or any Subsidiary of the Borrower or for a substantial part of the
property of the Borrower or any such Subsidiary, or bankruptcy, reorganization,
arrangement, insolvency or similar proceedings shall be instituted by or against
the Borrower or any such Subsidiary under the laws of any jurisdiction (except
for an involuntary proceeding filed against the Borrower or any Subsidiary of
the Borrower which is dismissed within 90 days following the institution
thereof); or

 

(h)           Any execution or similar process shall be issued or levied against
any material part of the property of the Borrower or any Subsidiary and such
execution or similar process shall not be paid, stayed, released, vacated or
fully bonded within 10 days after its issue or levy; or

 

(i)            Any final uninsured judgment in excess of $500,000 shall be
entered against any Borrower or any Subsidiary of the borrower by any court of
competent jurisdiction and shall remain unpaid, unbonded or unstayed for a
period of 60 days; or

 

23

--------------------------------------------------------------------------------

 

(j)            The Borrower or any Subsidiary of the Borrower shall fail to meet
its minimum funding requirements under ERISA with respect to any employee
benefit plan (or other class of benefit which the PBGC has elected to insure) or
any such plan shall be the subject of termination proceedings (whether voluntary
or involuntary) and there shall result from such termination proceedings a
liability of the borrower or any Subsidiary of the Borrower to the PBGC which,
in each case, in the reasonable opinion of the Bank may have material adverse
effect upon the financial condition of the Borrower or any such Subsidiary; or

 

(k)           Any Loan Document shall for any reason (other than due to payment
in full of all amounts evidenced thereby or due to discharge in writing by the
Bank) not remain in full force and effect; or

 

(l)            Any Subsidiary of the Borrower shall cease to be a direct or
indirect wholly-owned Subsidiary, except for Northeast Quality Products
Co., Inc.

 


11.           ENFORCING THIS AGREEMENT; MISCELLANEOUS


 

11.1.                        Rights and Remedies on Default.  Upon the
occurrence of any Event of Default, in addition to any other rights and remedies
available to the Bank hereunder or otherwise, the Bank may exercise any one or
more of the following rights and remedies (all of which shall be cumulative):

 

(a)           Declare the entire unpaid principal amount due under this
Agreement and then outstanding, all interest accrued and unpaid thereon, any LC
Draw Obligations and all other amounts payable under this Agreement, and all
other Indebtedness of the Borrower to the Bank, to be forthwith due and payable,
whereupon the same shall become forthwith due and payable, without presentment,
demand, protest or notice of any kind, all of which are hereby expressly waived
by the Borrower.

 

(b)           Terminate the arrangements for revolving loans and Letters of
Credit provided for under Facility No. 1 under this Agreement.

 

(c)           Exercise all rights and remedies hereunder and under each and any
other agreement with the Bank, and exercise all other rights and remedies which
the Bank may have under applicable law.

 

11.2         Set-off.  Borrower hereby grants to Bank, a continuing lien,
security interest and right of setoff as security for all liabilities and
obligations to Bank, whether now existing or hereafter arising, upon and against
all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Bank or any entity under the
control of Bank of America, N.A. or its affiliates and its successors and
assigns or in transit to any of them, At any time, without demand or notice (any
such notice being expressly waived by Borrower), Bank may setoff the same or any
part thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral. ANY AND
ALL RIGHTS TO REQUIRE THE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT
TO ANY OTHER COLLATERAL WHICH SECURES ANY OF THE OBLIGATIONS PRIOR TO THE
EXERCISE BY THE BANK OF ITS RIGHT OF SET-OFF

 

24

--------------------------------------------------------------------------------


 

UNDER THIS SECTION ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

11.3         Letters of Credit.  Without limitation of any other right or remedy
of the Bank, (i) if an Event of Default shall have occurred and the Bank shall
have accelerated the amounts due under this Agreement or (ii) if this Agreement
and/or the revolving financing arrangements described herein shall have expired
or shall have been earlier terminated by either the Bank or the Borrower for any
reason, the Borrower will forthwith deposit with the Bank in cash a sum equal to
110% of the total of all then undrawn amounts of all outstanding letters of
credit issued by the Bank for the account of the Borrower, such sum to be
pledged to secure the Borrower’s reimbursement obligations.

 


11.4         GAAP.


 

Except as otherwise stated in this Agreement, all financial information provided
to the Bank and all financial covenants will be made under generally accepted
accounting principles, consistently applied.

 


11.5         GOVERNING LAW.


 

This Agreement shall be governed by and construed in accordance with the laws of
The Commonwealth of Massachusetts.  To the extent that the Bank has greater
rights or remedies under federal law, whether as a national bank or otherwise,
this paragraph shall not be deemed to deprive the Bank of such rights and
remedies as may be available under federal law.

 


11.6         SUCCESSORS AND ASSIGNS.


 

This Agreement is binding on the Borrower’s and the Bank’s successors and
assignees.  The Borrower agrees that it may not assign this Agreement without
the Bank’s prior consent.  The Bank may sell participations in or assign this
loan, and may exchange information about the Borrower or any Subsidiary
(including, without limitation, any information regarding any hazardous
substances) with actual or potential participants or assignees.  If a
participation is sold or the loan is assigned, the purchaser will have the right
of set-off against the Borrower and any Guarantor.

 


11.7         DISPUTE RESOLUTION PROVISION.


 

This paragraph, including the subparagraphs below, is referred to as the
“Dispute Resolution Provision.”  This Dispute Resolution Provision is a material
inducement for the parties entering into this agreement.

 

(a)                                  This Dispute Resolution Provision concerns
the resolution of any controversies or claims between the parties, whether
arising in contract, tort or by statute, including but not limited to
controversies or claims that arise out of or relate to: (i) this agreement
(including any renewals, extensions or modifications); or (ii) any document
related to this agreement (collectively a “Claim”).  For the purposes of this
Dispute Resolution Provision only, the term “parties” shall include any parent
corporation, subsidiary or

 

25

--------------------------------------------------------------------------------


 

affiliate of the Bank involved in the servicing, management or administration of
any obligation described or evidenced by this agreement.

 

(b)                                 At the request of any party to this
agreement, any Claim shall be resolved by binding arbitration in accordance with
the Federal Arbitration Act (Title 9, U.S. Code) (the “Act”).  The Act will
apply even though this agreement provides that it is governed by the law of a
specified state.

 

(c)                                  Arbitration proceedings will be determined
in accordance with the Act, the then-current rules and procedures for the
arbitration of financial services disputes of the American Arbitration
Association or any successor thereof (“AAA”), and the terms of this Dispute
Resolution Provision.  In the event of any inconsistency, the terms of this
Dispute Resolution Provision shall control.  If AAA is unwilling or unable to
(i) serve as the provider of arbitration or (ii) enforce any provision of this
arbitration clause, the Bank may designate another arbitration organization with
similar procedures to serve as the provider of arbitration.

 

(d)                                 The arbitration shall be administered by AAA
and conducted, unless otherwise required by law, in any U.S. state where real or
tangible personal property collateral for this credit is located or if there is
no such collateral, in the state specified in the governing law section of this
agreement.  All Claims shall be determined by one arbitrator; however, if Claims
exceed Five Million Dollars ($5,000,000), upon the request of any party, the
Claims shall be decided by three arbitrators.  All arbitration hearings shall
commence within ninety (90) days of the demand for arbitration and close within
ninety (90) days of commencement and the award of the arbitrator(s) shall be
issued within thirty (30) days of the close of the hearing.  However, the
arbitrator(s), upon a showing of good cause, may extend the commencement of the
hearing for up to an additional sixty (60) days.  The arbitrator(s) shall
provide a concise written statement of reasons for the award.  The arbitration
award may be submitted to any court having jurisdiction to be confirmed and have
judgment entered and enforced.

 

(e)                                  The arbitrator(s) will give effect to
statutes of limitation in determining any Claim and may dismiss the arbitration
on the basis that the Claim is barred. For purposes of the application of any
statutes of limitation, the service on AAA under applicable AAA rules of a
notice of Claim is the equivalent of the filing of a lawsuit.  Any dispute
concerning this arbitration provision or whether a Claim is arbitrable shall be
determined by the arbitrator(s), except as set forth at subparagraph (h) of this
Dispute Resolution Provision.  The arbitrator(s) shall have the power to award
legal fees pursuant to the terms of this agreement.

 

(f)                                    This paragraph does not limit the right
of any party to: (i) exercise self-help remedies, such as but not limited to,
setoff; (ii) initiate judicial or non-judicial foreclosure against any real or
personal property collateral; (iii) exercise any judicial or power of sale
rights, or (iv) act in a court of law to obtain an interim remedy, such as but
not limited to, injunctive relief, writ of possession or appointment of a
receiver, or additional or supplementary remedies.

 

26

--------------------------------------------------------------------------------


 

(g)                                 The filing of a court action is not intended
to constitute a waiver of the right of any party, including the suing party,
thereafter to require submittal of the Claim to arbitration.

 

(h)                                 Any arbitration or trial by a judge of any
Claim will take place on an individual basis without resort to any form of class
or representative action (the “Class Action Waiver”).  Regardless of anything
else in this Dispute Resolution Provision, the validity and effect of the
Class Action Waiver may be determined only by a court and not by an arbitrator. 
The parties to this Agreement acknowledge that the Class Action Waiver is
material and essential to the arbitration of any disputes between the parties
and is nonseverable from the agreement to arbitrate Claims. If the Class Action
Waiver is limited, voided or found unenforceable, then the parties’ agreement to
arbitrate shall be null and void with respect to such proceeding, subject to the
right to appeal the limitation or invalidation of the Class Action Waiver.  The
Parties acknowledge and agree that under no circumstances will a class action be
arbitrated.

 

(i)                                     By agreeing to binding arbitration, the
parties irrevocably and voluntarily waive any right they may have to a trial by
jury in respect of any Claim.  Furthermore, without intending in any way to
limit this agreement to arbitrate, to the extent any Claim is not arbitrated,
the parties irrevocably and voluntarily waive any right they may have to a trial
by jury in respect of such Claim.  This waiver of jury trial shall remain in
effect even if the Class Action Waiver is limited, voided or found
unenforceable.  WHETHER THE CLAIM IS DECIDED BY ARBITRATION OR BY TRIAL BY A
JUDGE, THE PARTIES AGREE AND UNDERSTAND THAT THE EFFECT OF THIS AGREEMENT IS
THAT THEY ARE GIVING UP THE RIGHT TO TRIAL BY JURY TO THE EXTENT PERMITTED BY
LAW.

 


11.8         SEVERABILITY; WAIVERS.


 

If any part of this Agreement is not enforceable, the rest of the Agreement may
be enforced.  The Bank retains all rights, even if it makes a loan after
default.  If the Bank waives a default, it may enforce a later default.  Any
consent or waiver under this Agreement must be in writing.

 


11.9         ATTORNEYS’ FEES.


 

The Obligors shall reimburse the Bank for any reasonable costs and attorneys’
fees incurred by the Bank in connection with the enforcement or preservation of
any rights or remedies under this Agreement and any other documents executed in
connection with this Agreement, and in connection with any amendment, waiver,
“workout” or restructuring under this Agreement.  In the event of a lawsuit or
arbitration proceeding, the prevailing party is entitled to recover costs and
reasonable attorneys’ fees incurred in connection with the lawsuit or
arbitration proceeding, as determined by the court or arbitrator.  In the event
that any case is commenced by or against any Obligor under the Bankruptcy Code
(Title 11, United States Code) or any similar or successor statute, the Bank is
entitled to recover costs and reasonable attorneys’ fees incurred by the Bank
related to the preservation, protection, or enforcement of any rights of the
Bank in such a case.  As used in this paragraph, “attorneys’ fees” includes the
allocated costs of the Bank’s in-house counsel.

 

27

--------------------------------------------------------------------------------



 


11.10       ONE AGREEMENT.


 

This Agreement and any related security or other agreements required by this
Agreement, collectively:

 

(a)                                  represent the sum of the understandings and
agreements between the Bank and the Borrower concerning this credit;

 

(b)                                 replace any prior oral or written agreements
between the Bank and the Borrower concerning this credit; and

 

(c)                                  are intended by the Bank and the Borrower
as the final, complete and exclusive statement of the terms agreed to by them.

 

In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail.  Any reference in any
related document to a “promissory note” or a “note” executed by the Borrower and
dated as of the date of this Agreement shall be deemed to refer to this
Agreement, as now in effect or as hereafter amended, renewed, or restated.

 


11.11       INDEMNIFICATION.


 

The Borrower will indemnify and hold the Bank harmless from any loss, liability,
damages, judgments, and costs of any kind relating to or arising directly or
indirectly out of (a) this Agreement or any document required hereunder, (b) any
credit extended or committed by the Bank to the Borrower hereunder, and (c) any
litigation or proceeding related to or arising out of this Agreement, any such
document, or any such credit.  This indemnity includes but is not limited to
attorneys’ fees (including the allocated cost of in-house counsel).  This
indemnity extends to the Bank, its parent, subsidiaries and all of their
directors, officers, employees, agents, successors, attorneys, and assigns. 
This indemnity will survive repayment of the Borrower’s obligations to the
Bank.  All sums due to the Bank hereunder shall be obligations of the Borrower,
due and payable immediately without demand.

 


11.12       NOTICES.


 

Unless otherwise provided in this Agreement or in another agreement between the
Bank and the Borrower, all notices required under this Agreement shall be
personally delivered or sent by first class mail, postage prepaid, or by
overnight courier, to the addresses on the signature page of this Agreement, or
sent by facsimile to the fax numbers listed on the signature page, or to such
other addresses as the Bank and the Obligors may specify from time to time in
writing.  Notices and other communications shall be effective (i) if mailed,
upon the earlier of receipt or five (5) days after deposit in the U.S. mail,
first class, postage prepaid, (ii) if telecopied, when transmitted, or (iii) if
hand-delivered, by courier or otherwise (including telegram, lettergram or
mailgram), when delivered.

 

28

--------------------------------------------------------------------------------


 

11.13       Headings.

 

Article and paragraph headings are for reference only and shall not affect the
interpretation or meaning of any provisions of this Agreement.

 


11.14       COUNTERPARTS.


 

This Agreement may be executed in as many counterparts as necessary or
convenient, and by the different parties on separate counterparts each of which,
when so executed, shall be deemed an original but all such counterparts shall
constitute but one and the same agreement.

 


11.15       OBLIGOR INFORMATION; REPORTING TO CREDIT BUREAUS.


 

The Obligors authorize the Bank at any time to verify or check any information
given by any Obligor to the Bank, check the Obligors’ credit references, verify
employment, and obtain credit reports.  The Borrower agrees that the Bank shall
have the right at all times to disclose and report to credit reporting agencies
and credit rating agencies such information pertaining to the Borrower and/or
all guarantors as is consistent with the Bank’s policies and practices from time
to time in effect.

 

11.16       Limitation of Interest and Other Charges.

 

If, at any time, the rate of interest, together with all amounts which
constitute interest and which are reserved, charged or taken by the Bank as
compensation for fees, services or expenses incidental to the making,
negotiating or collection of the loan evidenced hereby, shall be deemed by any
competent court of law, governmental agency or tribunal to exceed the maximum
rate of interest permitted to be charged by the Bank to the Borrower under
applicable law, then, during such time as such rate of interest would be deemed
excessive, that portion of each sum paid attributable to that portion of such
interest rate that exceeds the maximum rate of interest so permitted shall be
deemed a voluntary prepayment of principal.  As used herein, the term
“applicable law” shall mean the law in effect as of the date hereof; provided,
however, that in the event there is a change in the law which results in a
higher permissible rate of interest, then this Agreement shall be governed by
such new law as of its effective date.

 

12.           DEFINED TERMS

 

In addition to terms defined elsewhere in this Agreement, as used herein, the
following terms have the following respective meanings:

 

“Acquisition”  Any acquisition of all or substantially all of the assets or over
80% of the equity interests of any Person or any division thereof

 

“Affiliate”   Any Person which, directly or indirectly, controls or is
controlled by or is under common control with the Borrower; any officer or
director of the Borrower; any Person owning of record or beneficially, directly
or indirectly, 5% or more of any class of capital stock of the Borrower or 5% or
more of any class of capital stock or other equity interest having voting power
(under ordinary circumstances) of any of the other Persons described above; and
any member of the immediate family of any of the foregoing.

 

“Alternate Base Rate”  The greater of (A) (i) the sum of one-half of one percent
(0.50%) per annum, plus (ii) the Federal Funds Effective Rate or (B) the Prime
Rate as in effect from time to time.

 

29

--------------------------------------------------------------------------------


 

“Bank Certificate”   A certificate signed by an officer of the Bank setting
forth any additional amount required to be paid by the Borrower to the Bank
pursuant to §5.7 of this Agreement, which certificate shall be submitted by the
Bank to the Borrower in connection with each demand made at any time by the Bank
upon the Borrower with respect to any such additional amount, and each such
certificate shall, save for manifest error, constitute preemptive evidence of
claim by the Bank for all or any part of any additional amount required to be
paid by the Borrower may be made before and/or after the end of the period to
which such claim relates or during which such claim has arisen and before and/or
after any payment hereunder to which such claim relates.  Each Bank Certificate
shall set forth in reasonable detail the basis for and the calculation of the
claim to which it relates.

 

“Capital Expenditures”  As to any Person for any period, the sum of all amounts
which would, in accordance with GAAP, be included as additions to property,
plant and equipment and other Capital Expenditures for such period, including,
without limitation, amounts with respect to capitalized leases.

 

“Capital Lease Obligations”   As to any person, the obligations of such Person
or any of its Subsidiaries to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof; to the extent such obligations are required to be
classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP.  For purposes of this Agreement, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP.

 

“CERCLA” The Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42, U.S.C. Section 9601 et seq., as amended by the Superfund
Amendments and Reauthorization Act of 1986, Pub. L. No. 99-499, 100 Stat. 1613.

 

“Debt Service”  For any period, the aggregate amount of principal and premium,
if any, and interest and fees paid or required to be paid during such period in
respect of all indebtedness for borrowed money of the Borrower and its
Subsidiaries.

 

“Default”  Any event or circumstance which, with the passage of time or the
giving of notice or both, could become an Event of Default.

 

“Earnings Before Interest and Taxes”  For any period, Net Income for such period
plus taxes in respect of income and profits paid or accrued by the Borrower and
its Subsidiaries during such period and Interest Expense to the extent deducted
in calculating Net Income for such period.

 

“Equity Interests”  Any and all shares, interests, participations or other
equivalents (however designated) of capital stock, partnership interests, member
interests and any and all equivalent ownership interests in a Person and any and
all warrants, rights or options to purchase any of the foregoing, other than
equity interests or warrants, right or options issued in connection with the
exercise by a present or former employee, officer or director under a stock
incentive plan, stock option plan or other equity-based compensation plan or
arrangement.

 

“ERISA”  The Employee Retirement Income Security Act of 1974, as amended.

 

“Federal Funds Effective Rate”  For any day, a fluctuating interest rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published for such day (or, if such

 

30

--------------------------------------------------------------------------------


 

day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Bank from three Federal funds brokers of recognized
standing selected by the Bank.

 

“GAAP”  generally accepted accounting principles in the United States as in
effect from time to time consistently applied.

 

“Guarantors”  collectively, C.I.M Industries, Inc., a New Hampshire corporation,
RWA, Inc., a Massachusetts corporation, Chase Facile, Inc., a Massachusetts
corporation and Capital Services of New York, Inc., a New York corporation, each
of which individually may be called a Guarantor.

 

“Impositions”  All present and future taxes, levies, duties, impositions,
deductions, charges and withholdings applicable to the Bank with respect to any
LIBOR Loan, excluding, however, any taxes imposed directly on the Bank’s income
and any franchise taxes imposed on it by the Jurisdiction under the laws of
which the Bank is organized or any political subdivision thereof or where the
Bank does business.

 

“Indebtedness”  All obligations of a Person, whether current or long-term,
senior or subordinated, which in accordance with GAAP would be included as
liabilities upon such Person’s balance sheet at the date as of which
indebtedness, is to be determined, and shall also include guaranties,
endorsements (other than for collection in the ordinary course of business) or
other arrangements whereby responsibility is assumed for the obligations of
others, whether by agreement to purchase or otherwise acquire the obligations of
others, including any agreement, contingent or otherwise, to furnish funds
through the purchase of goods, supplies or services for the purpose of payment
of the obligations of others.

 

“Interest Expense”  For any period, the aggregate amount of interest paid or
required to be paid during such period in respect of all indebtedness of the
Borrower and its Subsidiaries  (including imputed interest on Capital Lease
Obligations) and amortized debt discount for such period.

 

“LC Draw Obligation”  The Borrower’s obligation to reimburse the Bank on account
of any drawing under any Letter of Credit as provided in §1.6(c).

 

“LC Exposure Amount”  At any time, the sum of (i) the aggregate undrawn stated
amount of all Letters of Credit outstanding at such time, plus (ii) the
aggregate amount of all drawings under Letters of Credit for which the Bank
shall not have received reimbursement by the Borrower as provided in §1.6(c).

 

“Loan Documents”  Each of this Agreement and each other instrument, document or
agreement evidencing, securing, guaranteeing or relating in any way to any of
the Loans, all whether now existing or hereafter arising or entered into.

 

“London”  The City of London in England.

 

“Material Adverse Effect”  A material adverse effect on (a) the business,
property, operations or condition (financial or otherwise) of the Borrower and
its Subsidiaries, taken as a whole, (b) the ability of any Company to perform
its obligations under the Loan Documents to which it is a party, or (c) the
validity or enforceability of this Agreement, the Notes, the

 

31

--------------------------------------------------------------------------------


 

Guarantee, or, taken as a whole, the other Loan Documents, or the rights or
remedies of the Bank under this Agreement, or, taken as whole, the other Loan
Documents.

 

“Net Income” (or “Net Loss”)  The book net income (or book net loss, as the case
may be) of a Person for any period, after all taxes actually paid or accrued and
all expenses and other charges determined in accordance with generally accepted
accounting principles consistently applied.

 

“Obligors”  Collectively, the Borrower and all Guarantors.

 

“Obligations”  All indebtedness, covenants, agreements, liabilities and
obligations, now existing or hereafter arising, made by the Borrower with or for
the benefit of the Bank or owed by the Borrower to the Bank in any capacity.

 

“Operating Cash Flow”  For any period, Earnings Before Interest and Taxes plus
depreciation and amortization for such period, minus unfinanced Capital
Expenditures, dividends and deferred compensation paid or incurred during such
period, and minus any cash taxes paid.

 

“PBGC”  The Pension Benefit Guaranty Corporation or any successor thereto.

 

“Person”  An individual, corporation, partnership, limited partnership, limited
liability company, joint venture, trust or unincorporated organization, or a
government or any agency or political subdivision thereof.

 

“Prime Rate”  That variable rate interest per annum designated by the Bank, from
time to time, as being its prime rate, it being understood that such rate is
merely a reference rate and does not necessarily represent the lowest or best
rate being charged to any customer.

 

“Subsidiary”  Any corporation or other entity of which a Person and/or any of
its Subsidiaries directly or indirectly, owns, or has the right to control or
direct the voting of fifty (50%) percent or more of the outstanding capital
stock or other ownership interest having general voting power (under ordinary
circumstances).

 

“Synthetic Leases”  Means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money Indebtedness for tax purposes but is
classified as an operating lease under GAAP.

 

“Tangible Net Worth”  At the applicable date, the total assets of the Borrower
and its Subsidiaries minus (a) the sum of any amounts attributable to
(i) goodwill, (ii) intangible items such as unamortized debt discount and
expense, patents, trade and service marks and names, copyrights and research and
development expenses except prepaid expenses, (iii) all reserves not already
deducted from assets, (iv) any write-up in the book value of assets resulting
from any revaluation thereof subsequent to the date hereof, and (v) the value of
any minority interests in any companies, and (b) Total Liabilities of the
Borrower and its Subsidiaries.

 

“Total Liabilities”  The aggregate amount of liability of a Person determined in
accordance with GAAP.

 

Any defined term used in the plural preceded by the definite article shall be
taken to encompass all members of the relevant class. Any defined term used in
the singular preceded by “any” shall be taken to indicate any number of the
members of the relevant class.  All

 

32

--------------------------------------------------------------------------------


 

calculations contemplated by financial terms used with respect to the Borrower
and its Subsidiaries shall be made on a consolidated basis, in accordance with
GAAP and any other financial definitions not otherwise defined herein shall have
the meanings given to them under GAAP.

 

33

--------------------------------------------------------------------------------


 

The Borrower executed this Agreement as of the date stated at the top of the
first page, intending to create an instrument executed under seal.

 

 

CHASE CORPORATION.

 

 

 

 

 

By

 

 

Typed Name

 

 

Title

 

 

 

WITNESS

 

Address where notices to the Borrower are to be sent:

 

 

 

26 Summer Street

 

Bridgewater MA 02324

 

Attn:

 

Telephone:

 

 

Facsimile:

 

 

34

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A

 

 

 

 

 

By

 

 

Typed Name

 

 

Title

 

 

 

Address where notices to the Bank are to be sent:

 

100 Federal Street

 

Boston, MA 02110

 

Attn:  Peter McCarthy SVP

 

Mail Stop MA5-100-08-13

 

Facsimile: 617-434-1226

 

Federal law requires Bank of America, N.A. (the “Bank”) to provide the following
notice. The notices is not part of the foregoing agreement or instrument and may
not be altered.  Please read the notice carefully.

 

USA PATRIOT ACT NOTICE

 

Federal law requires all financial institutions to obtain, verify and record
information that identifies each person who opens an account or obtains a loan. 
The Bank will ask for the Borrower’s legal name, address, tax ID number or
social security number and other identifying information.  The Bank may also ask
for additional information or documentation or take other actions reasonably
necessary to verify the identity of the Borrower, guarantors or other related
persons.

 

35

--------------------------------------------------------------------------------



 


DISCLOSURE SCHEDULE


 

Item 9.1:

 

Item 9.2:

 

Item 9.3:

 

Item 9.7:

 

36

--------------------------------------------------------------------------------



 


EXHIBIT 8.2


 

COVENANT COMPLIANCE CERTIFICATE

 

The undersigned, being the Chief Financial Officer of Chase Corporation, do
hereby certify to Bank of America, N.A. that, to the best of the knowledge of
the undersigned, after review of the Loan Agreement (defined below) and
appropriate inquiry, no Default or Event of Default, as each such term is
defined in the Loan Agreement dated September      2009 (the “Loan Agreement”)
has occurred and is continuing.  Without limiting the generality of the
foregoing, I hereby certify that, based upon such financial information which I
believe to be accurate, the Obligors are in compliance with the financial
covenants, all as set forth in Section 8.3 and 8.4 of the Loan Agreement.  My
calculations showing such compliance are attached hereto.

 

 

Very truly yours,

 

 

 

CHASE CORPORATION

 

 

 

By

 

 

Name:

 

 

Title:

Chief Financial Officer

 

Date:

 

 

Show Calculations:

 

37

--------------------------------------------------------------------------------
